Third District Court of Appeal
                                  State of Florida

                            Opinion filed September 9, 2015.
            Not final until disposition of timely filed motion for rehearing.

                                  ________________

                            Nos. 3D14-1501 & 3D14-1138
                            Lower Tribunal No. 09-69402
                                 ________________


                      World Financial Group, Inc., et al.,
                                      Appellants,

                                           vs.

                       South Beach Lending, LLC, etc.,
                                       Appellee.



         Appeals from the Circuit Court for Miami-Dade County, David C. Miller,
Judge.

     Shutts & Bowen LLP, and Stephen T. Maher, for appellants.

      Weiss Serota Helfman Cole Bierman & Popok, P.L., and Edward G. Guedes
and Joseph H. Serota, for appellee.


Before SALTER, LOGUE, and SCALES, JJ.

     PER CURIAM.
      Appellants, who are defendants impleaded into an action filed by South

Beach Lending, LLC, seek review of the denial of their motions to dismiss for lack

of personal jurisdiction. Based on the Mortgagee’s commendable confession of

error, we reverse the order as to Andres Dyer Coriat. We affirm the orders as to all

other Appellants. See Daimler AG v. Bauman, 134 S. Ct. 746 (2014); Perkins v.

Benguet Consol. Mining Co., 342 U.S. 437 (1952).




                                         2